Citation Nr: 0615422	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Cleveland, 
Ohio, which in pertinent part, denied service connection for 
dental trauma.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing was prepared and associated with the claims 
folder.

The Board observes that the veteran's appeal had originally 
included the issue of entitlement to service connection for a 
left knee disorder.  However, during the pendency of the 
appeal, a rating decision dated in April 2006 granted service 
connection for a left knee disorder and assigned a 30 percent 
disability evaluation effective from January 28, 2003.  As 
such, the issue no longer remains in appellate status, and no 
further consideration is required.


FINDING OF FACT

The evidence establishes that the veteran lost tooth number 9 
during service as the result of in-service trauma.
  



CONCLUSION OF LAW

Service connection for residuals of dental trauma involving 
tooth number 9, is warranted for the purpose of entitlement 
to VA dental treatment.  38 U.S.C.A. §§ 1110, 1712 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  Cf. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Residuals of Dental Trauma

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.   38 U.S.C.A. § 1110.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Service connection of dental conditions will be established 
under these circumstances:

 (a)  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b)  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c)  In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.   Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d)  The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1)  Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.    (2)  Teeth noted 
as filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service-connected.  (4)  Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6)  Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e)  The following will not be considered 
service-connected for treatment purposes:  (1) Calculus;  (2) 
Acute periodontal disease;  (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f)  Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a)  Class I.  Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b)  Class II.  (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A)  They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C)  The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  (D)  
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii)  Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii)  If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i)  Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive).  Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions, which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161.

As an initial matter the Board notes that in a September 1952 
dental rating decision the RO granted service connection for 
teeth numbered 4, 9, 13 and 15 for the purpose of obtaining 
VA outpatient dental treatment.  Following his authorization 
for dental treatment, the veteran failed to apply for current 
dental treatment benefits by December 31, 1954, as dictated 
by Public Law No. 83-149, and the time frame for applying 
expired.  

The veteran asserts that he had all of his teeth upon 
entering service.  He credibly testified at his May 2005 
personal hearing, that he incurred an injury to his front 
tooth when he jumped into a foxhole to avoid enemy fire.  He 
reported that he later realized his front tooth was pushed 
into his mouth and he was able to reposition it, however, 30 
to 60 days later, it fell out.  He did not seek immediate 
treatment for it.  Rather, he waited until he was 
hospitalized due to a wound on his leg and then sought dental 
treatment.  He noted that the treatment consisted of 
replacing his missing tooth and having a bridge placed in his 
mouth.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that the veteran's 
service included service in Korea.  His awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge (CIB) among others.

Service medical records show that the veteran had all of his 
teeth upon examination for enlistment in December 1949.  A 
November 1950 report of dental survey, shows that tooth 
number 9 was missing (the number of the tooth has been 
converted to the currently used numbering format for 
comparison and consistency).  Subsequent dental records dated 
in January 1951, December 1951 and April 1952, consistently 
show that the veteran was missing tooth number 9.  An April 
1952 report of medical examination, performed for purposes of 
release from active duty, continues to show that tooth number 
9 was missing and also notes that a bridge was placed between 
teeth number 8, 9, and 10.    

VA outpatient treatment records dated from 2000 to 2005 
reflect treatment for a variety of disorders.  A July 2000 
record reflects complaints of dental problems.  In an April 
2001 consultation note the veteran presented with advanced 
periodontitis with severe horizontal bone loss, extruded 
malpositioned teeth, mobility and very heavy calculus.  The 
VA staff dentist noted that the veteran was not eligible for 
VA dental treatment and referred him to the private sector.  

The Board finds that the evidence of record does not refute 
the veteran's claim that he injured and subsequently lost his 
front tooth (tooth number 9) due to in-service trauma during 
a combat situation.  The veteran's service medical records 
repeatedly show that he was missing tooth number 9 throughout 
his period of service.  

Moreover, the Board finds the veteran to be a credible 
historian and has accepted his account of in-service combat-
incurred dental trauma.  The Board also notes that the 
veteran's account of his dental trauma is consistent with the 
circumstances, conditions and hardships of his combat 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Accordingly, when resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran had in-
service combat-incurred dental trauma.  Therefore, service 
connection for dental trauma of tooth number 9 is granted for 
the purpose of obtaining VA outpatient dental treatment.  


ORDER


Service connection for the residuals of dental trauma of 
tooth number 9 is granted for the purpose of obtaining VA 
outpatient dental treatment.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


